UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6485



DERRY LORENZO WILLIAMS,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
92-126, CA-96-199-S)


Submitted:   September 23, 1997           Decided:   November 4, 1997


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Derry Lorenzo Williams, Appellant Pro Se. Richard Douglas Bennett,
MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)) and his motion for recon-

sideration. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm. See
United States v. Williams, Nos. CR-92-126; CA-96-199-S (D. Md. Mar.

1 & 27, 1996); Lindh v. Murphy, 117 S. Ct. 2059    (1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2